Citation Nr: 9909614	
Decision Date: 04/07/99    Archive Date: 04/16/99

DOCKET NO.  96-06 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for carcinoma of the 
thyroid as secondary to exposure to herbicide agents.

2.  Entitlement to service connection for lung cancer as 
secondary to exposure to herbicide agents.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's wife


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1965 to 
July 1967.  This appeal arises from a February 1995 rating 
decision of the Newark, New Jersey, regional office (RO) 
which denied service connection for cancer as secondary to 
exposure to Agent Orange.  The notice of disagreement was 
received in December 1995.  The statement of the case was 
issued in January 1996.  The veteran's substantive appeal was 
received in January 1996.  

In a letter dated in August 1998, the RO informed the veteran 
that there was a question as to whether he wished to appear 
for a personal hearing before a member of the Board of 
Veterans' Appeals (Board).  He was asked to clarify this 
matter.  That same month, the veteran reported that he would 
not attend a personal hearing before the Board, and that his 
claim should be adjudicated on the evidence of record.  The 
veteran's intentions were confirmed by the RO in September 
1998.

The Board observes that the veteran's claim seeking service 
connection for papillary carcinoma of the thyroid as 
secondary to exposure to herbicide agents was last denied in 
a June 1991 RO rating action.  Since that time, a United 
States District Court voided all benefit denials under 38 
C.F.R. § 3.311a, the "dioxin" (Agent Orange) regulation, 
which was promulgated under the "Dioxin and Radiation 
Exposure Compensation Standards Act," 38 U.S.C.A. § 1154(a) 
(West 1991), and remanded those cases to the Department of 
Veterans Affairs (VA) for revision of the regulation in 
accordance with the ruling of the Court.  See Nehmer v. 
United States Veterans Administration, 712 F. Supp. 1404 
(N.D. Cal., May 2, 1989).  Final regulations were promulgated 
by VA in February 1994.  Accordingly, the issue of service 
connection for papillary carcinoma of the thyroid as 
secondary to exposure to herbicide agents has been considered 
on a de novo basis.

FINDINGS OF FACT

1.  The veteran had active military service in Vietnam during 
the Vietnam era.

2.  The evidence of record shows that the veteran has been 
diagnosed as having diffuse metastatic thyroid cancer. 

3.  There is no definitive diagnosis of lung cancer with a 
primary carcinoma of pulmonary origin.

4.  The veteran has not been diagnosed with any disorder 
recognized by VA as etiologically related to exposure to 
herbicide agents used in Vietnam.

5.  There is no competent medical evidence linking the 
veteran's diffuse metastatic thyroid cancer with his alleged 
exposure to herbicide agents used in Vietnam.

6.  The veteran's claims for service connection for carcinoma 
of the thyroid and lung cancer as secondary to exposure to 
herbicide agents are not plausible.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
diffuse metastatic thyroid cancer as secondary to exposure to 
herbicide agents is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The claim of entitlement to service connection for lung 
cancer as secondary to exposure to herbicide agents is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records contain no reference to complaints, 
treatment, or diagnosis of a thyroid or lung problem, thyroid 
cancer, or lung cancer.  On a Report of Medical Examination 
pending discharge, the veteran's lungs and throat were noted 
to be normal.  The veteran's Form DD-214 (Report of Transfer 
or Discharge) indicates that he served in the Republic of 
Vietnam during the Vietnam era.  

As part of a claim for service connection for malaria, the 
veteran was afforded a VA general medical examination in 
September 1967.  Notably, his respiratory system was normal.  
An August 1967 chest x-ray revealed that the veteran's lungs 
were within normal limits.  There were no findings pertaining 
to his throat.

VA examination reports and medical records from the East 
Orange VA Medical Center (VAMC) and Daniel M. Shindler, M.D., 
dated from February 1968 to July 1984 were associated with 
the claims folder.  Those reports/records show that the 
veteran was treated for psychiatric problems, peptic ulcer 
disease, and hearing loss.  There were no references to 
cancer.

According to a Surgical Pathology Report from the Perth Amboy 
General Hospital dated in October 1984, the veteran had a 
biopsy of a mass of the right neck.  The gross and 
microscopic diagnosis was metastatic, well-differentiated 
papillary carcinoma of thyroid origin, lymph node.  An 
October 1984 operative report from the South Amboy General 
Hospital indicated that the veteran underwent a modified 
radical neck dissection on the right.  The procedure included 
a right total lobectomy, isthmectomy, and subtotal left 
thyroidectomy and excision of the "pipamidal" lobe of the 
thyroid.  


In a letter dated in May 1989, Louis F. Amorosa, M.D., 
reported that the veteran had been operated upon for thyroid 
cancer.  He stated that the surgery had left the veteran with 
a deformity of the right neck and loss of some right shoulder 
muscles.  Again, there was no discussion as to the etiology 
of the carcinoma.

The veteran filed a claim for service connection for cancer 
as secondary to exposure to Agent Orange in July 1994.

As part of the evidentiary development of claims not subject 
to this appeal, VA psychiatric, systemic, and audiological 
examinations were conducted in September 1994.  The veteran 
was noted during these examination to have a history of 
carcinoma of the thyroid.  No actual findings, however, were 
made.

By a rating action dated in February 1995, service connection 
for cancer as secondary to Agent Orange exposure was denied.  
The RO found that the veteran's diagnosed thyroid cancer was 
not one of the presumptive conditions related to herbicide 
agent exposure in Vietnam.

The veteran filed a notice of disagreement in October 1995.  
In support of his claim, he submitted a September 1995 
memorandum from Dr. Amorosa.  Therein, 
Dr. Amorosa stated that the veteran had a long history of 
metastatic papillary carcinoma of the thyroid gland.  He 
remarked that a routine surveillance chest x-ray performed in 
the spring of 1995 had revealed five (5) nodules which were 
confirmed by CT scan.  Dr. Amorosa indicated that the nodules 
were consistent with metastatic carcinoma in the lung, 
presumably on a thyroid basis.

In December 1995, service connection for cancer of the 
thyroid due to Agent Orange exposure was denied.  The RO 
determined that the veteran's thyroid cancer was not a 
disease presumed to be associated with herbicide exposure.  A 
similar conclusion was made with regard to the claim for 
service connection for metastatic carcinoma of the lungs due 
to Agent Orange exposure.  A Statement of the Case was 
promulgated in January 1996.

The veteran was afforded a personal hearing before the RO in 
March 1996.  He stated that he underwent a modified neck 
dissection in 1985 due to thyroid cancer.  He said the cancer 
persisted, and that he had undergone a partial removal of his 
vocal cord in 1994.  He added that tumors in his lungs had 
recently been discovered.  The veteran reported that his 
physicians were unsure as to whether his lung cancer had 
metastasized from his thyroid cancer.  He remarked that the 
only way to determine the origin of his lung cancer was 
through a biopsy, and that his doctor had counseled against 
such a procedure.  Nevertheless, he asserted that his cancers 
were etiologically related to his exposure to Agent Orange in 
Vietnam.  He maintained that he was healthy before his 
military service.  

In support of his claim, the veteran submitted a letter from 
Dr. Amorosa dated in March 1996.  Dr. Amorosa stated that the 
veteran had an aggressive form of papillary carcinoma of the 
thyroid which had been operated on initially in 1984.  He 
said that the veteran had had demonstrable recurrence 
requiring operations in 1985 and 1994 and radiation 
treatment.  Pulmonary nodules were reported to have been 
found in 1995.  Dr. Amorosa stated that the nodules were 
"presumed to be of thyroid origin," but that it was still 
unclear.  He indicated that no other primary neoplasia was 
obvious clinically.  He remarked that a "definitive 
diagnosis of metastasis may be required to exclude a 
secondary primary carcinoma perhaps of pulmonary origin."

Treatment records from Robert Wood Johnson Medical Center, 
Sigmund L. Kulessa, D.O., South Amboy General Hospital and 
Helene Fuld Medical Center dated from October 1984 to 
December 1995 document the veteran's treatment for metastatic 
papillary carcinoma of the thyroid and lymph node.  There are 
also findings pertaining to the discovery of pulmonary 
nodules.  A May 1995 CT of the chest revealed at least five 
nodules within the lung parenchyma which were noted to be 
"suggestive of metastases."  Similarly, noting that the 
veteran had a history of thyroid carcinoma, a September 1995 
chest x-ray report indicated that that multiple pulmonary 
nodules "most likely" represented metastases.

Service connection for carcinoma of the thyroid was denied in 
March 1996.  Noting that carcinoma of the thyroid was not 
presumed to be related to Agent Orange exposure, the hearing 
officer determined that no evidence had been submitted that 
associated the veteran's thyroid cancer to his military 
service or any exposure to Agent Orange during his service in 
Vietnam.  The hearing officer acknowledged that carcinoma of 
the lungs was among the diseases that were presumed to be 
associated with exposure to herbicide agents.  However, on 
considering the evidence of record, the hearing officer found 
that the carcinoma of the lung was not a primary site but a 
result of metastasis from the thyroid carcinoma.  Therefore, 
service connection for carcinoma of the lung was also denied.  
The veteran was furnished a supplemental statement of the 
case dated in March 1996.

In statement received in May 1996, the veteran questioned the 
ROs determination that his lung cancer was caused by his 
thyroid cancer.  He posited that his cancers were separate 
entities, and that his lung cancer was caused by his exposure 
to Agent Orange.  The veteran also questioned why cancer of 
the thyroid was denied service connection on the basis of 
Agent Orange exposure when cancers of the larynx and trachea 
were presumed to be related to herbicide exposure.  He argued 
that all three (3) cancers were in the neck area, and that it 
was illogical to exclude thyroid cancer from the list of 
diseases presumed to be associated with Agent Orange 
exposure.  He attached an excerpt from a medical treatise 
regarding carcinoma of the thyroid and its ability to 
metastasize to the lungs and lymph nodes.

In November 1997, a statement was received from Dr. Amorosa.  
Dr. Amorosa stated that he had been following the veteran 
since 1985 for a locally involved thyroid carcinoma.  He 
noted that the veteran had undergone three (3) operations and 
radiation treatment for his thyroid cancer.  He said that 
evidence of stage IV disease had become apparent with 
multiple pulmonary nodules.  Dr. Amorosa diagnosed the 
veteran as having diffuse metastatic thyroid cancer.  He 
included copies of medical records dated from July 1989 to 
April 1997.  Notably, a report of an April 1997 chest x-ray 
showed nodular shadows on the right.  As the veteran had a 
history of thyroid carcinoma, the possibility of metastatic 
disease was to be considered.

Another letter from Dr. Amorosa was received in May 1998.  He 
discussed the veteran's history of treatment for thyroid 
carcinoma in detail.  He said that this treatment had caused 
the veteran significant pain and suffering.  He stated that 
pulmonary nodules were discovered in 1995, and that the 
disease had progressed to stage IV by 1997.  Dr. Amorosa 
indicated that the veteran's request for disability was on 
the basis of his advanced stage carcinoma of the thyroid with 
"diffuse change in the lung."  The veteran was also noted 
to suffer from profound depression due to his cancer and 
post-traumatic stress disorder (PTSD).  

Medical records from the East Orange VAMC dated from 
September 1997 to February 1998 were associated with the 
claims folder.  Those records show that the veteran received 
evaluations and treatment for his service-connected PTSD.  
There were no findings pertaining to his cancer of the 
thyroid or lungs.

As part of a claim for an increased evaluation of the 
veteran's service-connected disabilities and a total 
disability evaluation based upon individual unemployability, 
the veteran was afforded a series of VA examinations in June 
1998.  Notably, upon a VA general medical examination, the 
veteran was diagnosed as having "thyroid papillary carcinoma 
with metastases to both lungs as per patient."  The etiology 
of the cancer was not discussed.

In August 1998, service connection for carcinoma of the 
thyroid and lungs was denied.  A supplemental statement of 
the case was promulgated that same month.

II.  Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303(a) (1998).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1998).

A disease associated with exposure to certain herbicide 
agents, listed in 38 C.F.R. § 3.309 (1998) will be considered 
to have been incurred in service under the circumstances 
outlined in this section even though there is no evidence of 
such disease during the period of service.  No condition 
other than one listed in 38 C.F.R. § 3.309(a) (1998) will be 
considered chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116 
(West 1991 & Supp. 1998); 38 C.F.R. § 3.307(a) (1998).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era and 
has a disease listed at § 3.309(e) shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii)(1998).  [Emphasis 
added].

The last date on which a veteran shall be presumed to have 
been exposed to an herbicide agent shall be the last date on 
which he or she served in the Republic of Vietnam during the 
Vietnam era.  "Service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii)(1998).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6)(iii)(1998) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
(1997) are also satisfied:  Chloracne or other acneform 
disease consistent with chloracne; Hodgkin's disease; 
multiple myeloma; non-Hodgkin's lymphoma; porphyria cutanea 
tarda; respiratory cancers (cancer of the lung, bronchus, 
larynx or trachea); and soft-tissue sarcoma (other than 

osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. 
§ 3.309(e) (1998).  

The diseases listed at 38 C.F.R. § 3.309(e) (1997) shall have 
become manifest to a degree of 10 percent or more at any time 
after service, except that chloracne or other acneform 
disease consistent with chloracne and porphyria cutanea tarda 
shall have become manifest to a degree of 10 percent or more 
within a year, and respiratory cancers within 30 years, after 
the last date on which the veteran was exposed to a herbicide 
agent during active military, naval, or air service.  
38 C.F.R. § 3.307(a)(6)(ii) (1998).

In addition to the above regulations, a final rule was issued 
effective November 7, 1996 amending 38 C.F.R. § 3.307(a) and 
3.309(e).  See 61 Fed.Reg. 57586-57589 (November 7, 1996).  
This amendment established presumptive service connection for 
prostate cancer and acute and subacute peripheral neuropathy 
based on exposure to herbicides.  The amendment also added a 
Note as follows:  "For purposes of this section, the term 
acute and subacute peripheral neuropathy means transient 
peripheral neuropathy that appears within weeks or months of 
exposure to an herbicide agent and resolves with two years of 
the date of onset."  Although this revision was not 
considered by the RO, in view of the fact that these are not 
disabilities alleged by the veteran as having resulted from 
exposure to herbicides in Vietnam, no useful purpose would be 
served by Remanding this case to the RO for their 
consideration of the revised regulation.

Notwithstanding the foregoing, The United States Court of 
Appeals for the Federal Circuit, however, has determined that 
the Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, 
§ 5, 98 Stat. 2725, 2727-29 (1984)  does not preclude a 
veteran from establishing service connection with proof of 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 
1994).  However, where the issue involves medical causation, 
competent medical evidence which indicates that the claim is 
plausible or possible is required to set forth a well-
grounded claim.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

Upon careful review of the evidentiary record, the Board 
finds it is clear that the veteran served in Vietnam during 
the Vietnam era.  Therefore, he is entitled to a presumption 
of exposure to herbicide agents, if he has a disease listed 
at 38 C.F.R. 
§ 3.309(e).  See McCartt v. West, No. 97-1831 (U.S. Vet. App. 
Feb. 8, 1999) ("neither the statutory nor the regulatory 
presumption will satisfy the incurrence element of Caluza 
where the veteran has not developed a condition enumerated in 
either 38 U.S.C. § 1116(a) or 38 C.F.R. § 3.309(e)").  The 
medical record indicates that the veteran has been diagnosed 
as having diffuse metastatic thyroid cancer and/or papillary 
carcinoma of the thyroid.  This disease is not listed in the 
governing regulation.  

The Board recognizes that the veteran has also been diagnosed 
as having pulmonary nodules, and that lung cancer is among 
the diseases listed at 38 C.F.R. § 3.309.  While Dr. Amorosa 
initially questioned whether there was a second primary 
carcinoma of pulmonary origin, there is no definitive medical 
evidence confirming any such diagnosis.  Rather, subsequent 
reports from Dr. Amorosa indicate that the pulmonary nodules 
had metastasized from the carcinoma of the thyroid.  In a May 
1998 letter, Dr. Amorosa specifically stated that the 
veteran's thyroid cancer had caused diffuse changes in his 
lungs.  

The Board notes that case law has determined that a cancer 
which develops as the result of metastasizing does not 
entitle a claimant to presumptive service connection.  See 
Darby v. Brown, 10 Vet. App. 243 (1997).  Furthermore, a 
precedent opinion of the VA General Counsel has held that 
"[p]resumptive service connection may not be established 
under 38 U.S.C.A. § 1116 (West 1991) and 38 C.F.R. § 3.307(a) 
(1998) for a cancer listed in 38 C.F.R. § 3.309(e) as being 
associated with herbicide exposure, if the cancer developed 
as the result of metastasis of a cancer which is not 
associated with herbicide exposure." See VAOGCPREC 18-97 
(May 2, 1997).  The Board is bound to follow precedent 
General Counsel opinions. 38 U.S.C.A. § 7104(c).

Accordingly, under the law, the veteran is not entitled to a 
presumption that his diagnosed diffuse metastatic thyroid 
cancer or pulmonary nodules are etiologically related to 
exposure to herbicide agents used in Vietnam.  Moreover, 
because the veteran does not have one of the diseases listed 
in the above regulation, even the presumption of exposure to 
Agent Orange or other herbicide is not available to him.  
Without the benefit of presumptive service connection, he is 
obligated to submit an otherwise well-grounded claim.  See 
Tidwell v. West, 11 Vet. App. 242 (1998).

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
The Secretary shall assist such a claimant in developing the 
facts pertaining to the claim.  38 U.S.C.A. § 5107(a).  The 
issue before the Board is whether the appellant has presented 
evidence of a well-grounded claim.  If not, the appeal must 
fail, because the Board has no jurisdiction to adjudicate the 
claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of proof of 38 U.S.C.A. § 5107 (a).  Murphy v. 
Derwinski, 1 Vet. App. 78, 81.  However, to be well grounded, 
a claim need not be conclusive but must be accompanied by 
evidence that suggests more than a purely speculative basis 
for granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262-263 (1992).  Evidentiary 
assertions accompanying a claim for VA benefits must be 
accepted as true for purposes of determining whether the 
claim is well grounded, unless the evidentiary assertion is 
inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  When the question 
involved does not lie within the range of common experience 
or common knowledge, but requires special experience or 
special knowledge, then the opinions of witnesses skilled in 
that particular science to which the question relates are 
required.  Questions of medical diagnosis or causation 
require such expertise.  A claimant would not meet this 
burden merely by presenting lay testimony, because lay 
persons are not competent to offer medical opinions.  Id. at 
495.  

A claim for service connection requires three elements to be 
well grounded.  There must be competent evidence of a current 
disability (a medical diagnosis); incurrence or aggravation 
of a disease or injury in service (lay or medical evidence); 
and a nexus between the in-service injury or disease and the 
current disability (medical evidence).  The third element may 
be established by the use of statutory presumptions.  Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).

The Board notes the VA Adjudication Procedure Manual, Manual 
M21-1, Part VI, Paragraph 7.20(b) contains a more liberal 
interpretation of the presumption of exposure to herbicide 
agents than appears in the regulations above.  Specifically, 
Paragraph 7.20(b) provides that "unless there is affirmative 
evidence to the contrary, a veteran who served on active duty 
in the Republic of Vietnam during the Vietnam era is presumed 
to have been exposed to herbicide agents."  Without deciding 
whether this is a more liberal substantive rule so as to 
entitle the veteran to the presumption of exposure to 
herbicide agents, the Board notes that there is no medical 
evidence of record suggesting a connection between Agent 
Orange exposure and the veteran's diagnosed diffuse 
metastatic thyroid cancer and pulmonary nodules.  The veteran 
is not a medical expert and, for that reason, he is not 
competent to express an authoritative opinion regarding any 
medical causation or diagnosis of his current condition.  See 
Espiritu.  Accordingly, it is unnecessary to determine 
whether the veteran is entitled to a presumption of exposure 
to herbicide agents as provided for in VA Adjudication 
Procedure Manual, Manual M21-1, Part VI, Paragraph 7.20(b), 
or whether there is factual evidence of such exposure during 
his military service.


ORDER

Entitlement to service connection for papillary carcinoma of 
the thyroid as secondary to exposure to herbicide agents is 
denied.


Entitlement to service connection for lung cancer as 
secondary to exposure to herbicide agents is denied.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 
- 2 -


- 11 -


